NO. 29578 t *§

,IN THE SUPREME COURT OF THE STATE OF HAWAfIi

COUNTY OF MAUI, Petitioner/Plaintiff-Appellee£5 :;

vs. §§ »n

STEVE LUNDBORG, Respondent/Defendant~Appellant.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIVIL NO. O5~l-O402(3))

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, J. for the court,1
and Nakayama, J., dissenting)
Petitioner/Plaintiff-Appellee County of Maui's
application for writ of certiorari filed on February l, 20lO, is

hereby rejected.

DATED; Hono1ulu, Hawafi, March 11, 20lO.

   

FoR THE coURT= n§i§r;
/“7YM~\¢55 /ZE¢JZ£n~¢Q“Y

Associate Justice

Brian T. Moto,
Corporation Counsel,
and Moana M. Lutey,
Deputy Corporation
Counsel, on the
application for
petitioner/plaintiff~
appellee.

Michael G.M. Ostendorp
and John F. Parker on
the response for
respondent7defendant-
appellant.

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,

JJ.